                  Case 18-12012-LSS          Doc 1033-1        Filed 10/20/20        Page 1 of 9



                            IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                       Case No.: 18-12012 (LSS)
liability company, et al'''
                                                               (Jointly Administered)
                                     Debtors.


                                       CERTIFICATE OF SERVICE


                      I, Colin R. Robinson, hereby certify that on the 20th day of October, 2020, I

caused a copy of the following documents) to be served on the individuals on the attached

service lists) in the manner indicated:

                      Amended Notice of Plan Administrator's Fifth (Substantive) Objection to
                      Certain (A) No Liability Claims and (B) Reduce and Allo~~v Claims.


                                                              /s/ Colin R. Robinson
                                                              Colin R. Robinson (DE Bar No. 5524)




          The Debtors and the last four digits of their taxpayer identification numbers include: . Open Road Films,
LLC (4435-Del.); Open Road Releasing, LLC (4736-Del..); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-
Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors' address is
2049 Century Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited
to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media Partners
LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter 11
cases.




DOCS DB27.SS322 64202/002
        Case 18-12012-LSS   Doc 1033-1   Filed 10/20/20   Page 2 of 9




OPEN ROAD -SPECIAL SERVICE LIST
11/10/20 TEARING R~: r'IFTH
OMNIBUS CLAIM OBJECTION
CASE NO.: 1$-12012 (LSS)
DOCUMENT NO. 231192
03 - OV~RNTGI-~T MAIL


OVERNIGHT MAIL
(CLAIMANT)
DAVID RtJBIN
3617 GRAND VIEW BLVD
LOS ANGLES, CA 90066

OVERNIGHT MAIL
(CLAIMANT)
S~'I,H SPECTOR
1091 h ASHTON AVE APT 303
LOS ANGELES, CA 90024

OVERNIG~-IT MAIL
(CLAIMANT)
JOHN 7015
3496 WADE STREET
LOS ANCxELES, CA 90066
             Case 18-12012-LSS      Doc 1033-1   Filed 10/20/20     Page 3 of 9




Qpen Road Films, LLC 2002 EMAIL/FCM              First Class Mail
Service List                                     (Government Entiity)
Case N9. 1~-12012                                Michigan Department of 'Treasury, Tax Pol.
Document No. 230817                              Division
09 —First Class Mail                             Attn: Litigation Liaison
71 — Ernails                                     430 West Allegan Street, 2nd Floor
                                                 Austin Building
                                                 Lansing, MI 48922
(Counsel fir John Roussey, Plan
Administrator}                                   First Class Malt
Calin R. Robinson, Esquire                       (Secured Lender)
Pachulski Stang 7iehl &Janes, LLP                Banlc of America as Administrative Agent
919 N. Market Street, 17th Flaar                 333 S. Hope Street, lath Floor
Wilmington, DE 19801                             Los Angeles, CA 90071

(Counsel for John Roussey, Plan                  First Class Mail
Administrator)                                   (Landlord)
Robert J. Feinstein, Esquire                     One Hundred Towers LLC
ScaCt L. Hazan, Esquire                          CI3RE Inc.
Pachulski Stang Ziehl &Jones LLI'                Attn: Vice President, Property Management
780 Third Avenue, 36th Floor                     2049 Century Park fast, Suite 1950
New York, NY 10017-2024                          Las Angeles, CA 90067-3283

I~ first Class Mail                              First Class Mail
(Government Entity)                              (Landlord)
Internal Revenue Service                         One Hundred Towers LLC
Centralized Insolvency Operation                 JPMorgan Asset Management, Global Real
2970 Market Street, Mail Stop 5-Q30 1~ 3         Assets
Philadelphia, PA 19104-5016                      Real Estate Americas
                                                 Brian Okrent, CEO
First Class Nail                                 2029 Century T'ark East, Suite 4150
(Government Entity)                              Los Angeles, LA 90067
franchise Tax Board
Bankxuptcy Section, MS:A-3A0                     First Class 1VTai1
PO Box 2952,                                     (Landlord)
Sacz•amenta, CA 95812-2952                       One Hundred Towers LLC
                                                 ~111en Matkins Leck Gamble Mallory &
First Class Mail                                 Natsis LL
(C~avernment Entity)                             Anton N. Natsis, Esquire
Franchise Tax Board                              1901 Avenue of the Staz•s, Suite 180.0
Bankruptcy Section, MS;A~340                     Los Angeles, CA 90067
PO Box 2952,
Sacramento, CA 95812-2952




vocs r~L:z3oa».t 6s~ooioo~
             Case 18-12012-LSS         Doc 1033-1    Filed 10/20/20     Page 4 of 9




First Class Nlail                                   Email
(Government Entity}                                 (Counsel for Directors Guild of America
US EP~1 Region 3, Office Of REgior~                 Inc., Screen Actors Guild; American
Counsel                                             Federation of Television and Radio Artists;
Attn; Banlcr~ptcy Department                        Writers Guild of America Inc.; West Inc.;
1650 Arch Street                                    Directors Guild of America Inc.-Producer
Philadelphia, PA 19103 .                            Pe~lsian and Health Plans; Screen Actors
                                                    Guild Producez•s, Pension and Health Plans;
Email                                               Writers Guild Pension Plan and Industry
(Counsel for the I~ebtoxs)                          F-Iealth f und; The Motion Picture Industry
Young Conaway Stargatt & Taylax LLP                 Pension and Health Plans)
Michael R. Nestor, Esqurre                          Law Office of Susan E Kaufman LLC
Sean M. Beach, Esquire                              Susan E Kaufman, Esquire
Robert F. P~ppiti, Jr,, Esquire                     919 N Market Street, Suite 460,
Rodney Square, 1000 North Icing Street              Wilmington, DE 19801
Wilmington, D~ 19$Q1                                slcau Oman@skaufmanlaw.com
mnestor@ycst.com
sbeach@ycst,com                                     email
rpoppiti@ycst.com                                   (Counsel far East West Bank)
                                                    Potter Anderson & Carroon LLP
Email                                               C. M. Samis, Esquire
(Counsel to Secured Lender•, Bank of                L. Katherine Crood; Esquire
America, N.A.)                                      Aaron Stulman, esquire
Ashby & Ueddes, P.A.                                1313 N. Market Street, 6t" Floor
William P Bowden, Esquire                           Wilmington, DE 19801
500 Delaware Avenue, 8th Floor                      csamis@potteranderson. eom
Wilmington, DE 19801-11 SO                          lcgaad@potterandersan, com
wbowden@ashbygeddes.com                             astulman@patterandersan. com

Email                                               Tmail
(Counsel for BBG Home Again LLC)                    (US Trustee)
Barnes &Thornburg T.aLP                             Of~cs of the U.S. Trustee
David M Pawlen, Esquire                             Linda Richenderfer, Esquire
Kevin G Collins, Esquire                            844 King Street, Suite 2207
X 000 N Westi Street, Suita 1 SOU,                  Wilmington, DE 19801
Wilmington, DE 19801                                linda.richenderfer@usdoj .gov
david. pawlen@htlaw. com;
icevin.collins@btlaw,com                            Email
                                                    (United. States Attorney)
                                                    David C. Weiss c/o Ellen Slights, esquire
                                                    United States Attorney's Office
                                                    District of Delaware
                                                    Hercules Building
                                                    1313 N. Market Street, Suite 400
                                                    Wilrz~ington, DE 19899
                                                    usade,ecfbankruptcy@usdoj .gov



UOCS DE;230A17. 1 (8700/001
             Case 18-12012-LSS       Doc 1033-1   Filed 10/20/20    Page 5 of 9




                                                  email
Email                                             (Government Agency}
(Government Agency)                               Securities &Exchange Commission
Kathleen Jennings, Esquire                        Secretary of Treasury
Delaware Attorney General                         Office of General Counsel
Carvel State Office Building,                     100 ~ Strset N~
$20 N French Street, 6th Tlaor                    Washington, DC 20549
Wilmington, DE 19&Oi                              secbankruptcy@sec.gav
attorney. genez•al@state, de.us
                                                  Email
Email                                             (Govt. Agency
(Government entity)                               Securities &Exchange Commission
Delaware Division of Revenue                      Philadelphia Of~ae
Zillah A. Frampton, Bankruptcy                    Attn: Bankruptcy Department
Administrator                                     One Penn Center
Cai~vel State Office Building                     1617 JFK Boulevard, Suite 520
820 N, French Street, 8th door                    Philadelphia, PA 19103
Wilmington, DE 19&O1                              sacbankruptcy@sec, gav
fasnotify@state.de, us
                                                  Email
Email                                             ([Proposed] Counsel for the Debtors}
(Government Entity)                               Klee, Tuchin, Bogdanoff & Suitern LLP
Delaware Secretary Of State                       Jonathan M. Weiss, Esquire
Corporations Franchise Tax                        Michael L. Tuchin, Esquire
PO Box 898                                        1999 Avenue of the Stars, 39th Floor
Dover, DE 19903                                   Los Angeles, CA 90067-6049
dosdoc_ftax@state.de.us                           jweiss@ktbslaw.com
                                                  mtuchin@ktbslaw.com
Email
(Government Agency)                               r~~~~z
Delaware State Treasury                           {Counsel Por East West Bank)
Attu: Bankruptcy Depaz~tment                      Akin Gump Strauss Hauer &Feld LLP
820 Silver Lalce Boulevard, Suite 1.00            David F, Staber, Esquire
Dover, llE 19904                                  2300 N. Field Street, Suite 1800
statetreasurer@state. da.us                       Dallas, TX 75201-2481
                                                  dstaber@akingump, com
Email
(Government Agency)                               email
Securities &Exchange Commission                   (Counsel Fox BBG Hoene Again LLC
NY Regional Office                                Barnes &Thornburg LLP
Attu; Bankruptcy Dept.                            Paul Laurin, esquire
Brookfield Place                                  Jonathan Wight, Esquire
200 Vesey Street, Suite 400                       2029 Century Park E Suite 300,
New York, NY 102&1-1022                           Los Angeles, CA 90067.
nyrobankruptcy@scc. gov                           plaurin@btlaw,com
                                                  jwight~btlaw.com



DQCS D~:230817, l 68700/001
            Case 18-12012-LSS         Doc 1033-1    Filed 10/20/20     Page 6 of 9




                                                    Email
Email                                               (Cqunsel To Secured Lender)
(Counsel for Directors Guild of America             Paul Hastings LLP
Inc., Screen Actors Guild; American                 Susan Williams, Esquixe
Federation of Television and Radio Artists;         19991~venue of the Stars, 27th rloar
Writers Uuild of America Inc.; West Inc.;           Los Angeles, CA 90067
Directors Guild of America Inc,-Producer            susanwilliams@paulhastin~;s.com
Pension and Health Plans; Screen Actors
Cruild Producers, Pension and I-IealCh Plans;       Email
Writers Guild Pension Plan and Industry             (Counsel To Secured Lender)
Health Fund; The Motion Picture Industry            Faul Hastings LLP
Pension and Health flans)                           Andrew V. Tenzer, Esquire
~3ush Gottlieb, A Law Corporation                   200 Parlc Avenue
Joseph Kohanski, Esquire                            New Yorlc, NY 10166
David Ahdoat, Esgl~ire                              andrewf enter@paulhastin~s.com
Kirlc PreSte~;ard, Kiel Ireland
801 North Brand Boulevard, Suite 950,               Email
Glendale, CA 912Q3                                  (Counsel Far Bank Of America N.A.)
j kohanski@bushgottlieb.cam                         Paul Ilastings LLP
dandoot@buslagottlicb.com                           Andrew V Tenzer, Esquire
kprestegard@bushgottlieb.com                        Shlamo Maza, Esquire
kireland@bushgottlieb, com                          7S East 55th Street
                                                    New York, NY 10022
Err~ail                                             andrewtenzer@paulhastings. com
(Counsel For Lakeshore Entertainment                shlomomaza@paulhastings, com
Productions. I,LC)
Foley And Lardner LLP                               Email
Ashley M McDow, Esquire                             (Counsel For Loren Schwartz)
\SSS South Flower Street, Suite 3300,               Pracopio Cory Hargreaves & Savitch LLP
Los Angeles, CA 90071-2300                          Gerald P Kennedy, esquire
amcdow@foley.com                                    525 B Street, Suite 2200,
                                                    San Diego, CA 92101
Email                                               gerald.kennedy@procopio.com
(Counsel far Viacom Inte~•national Inc, and
Its Affiliates)                                     I+;mail
I.,uskin Stern & Ersler I,~,P                       (Counsel to Bank Leumi USA; Universal
Richard Stern, Esquire                              Studios Hame Entertainment LLC)
Stephan E Ilornung, F,squire                        Recd Smitih LLP
Eleven Times Square,                                IVlarsha A I-~austan, Esquire
New York, NY 10036                                  Christopher O. Rivas, Esquixe
stern@ls~llp.com                                    355 South Crrand Avenue, Suite 2900
hornung@lsellp.com                                  Las Angeles, CA 90071-1514
                                                    mho uston@reedsmith.com
                                                    crivas@reedsmith.com




Does n~;asos».i ~~~ooiooi                       4
              Case 18-12012-LSS        Doc 1033-1    Filed 10/20/20       Page 7 of 9




Finail                                              Email
(Counsel to Liank Leumi USA)                        (Counsel for Scripps Networks LLC d/b/a
Reed Smith LLP                                      Food Network; Discovery, Tnc.; Discovery
Michael S Sherman, esquire                          Licensing Inc.; Discoverycom LLG;
1901 Avenue of the Stars, Suite 700,                Counsel for Scripps Networks LLC d/b/a
Las Angeles, CA 90067                               HGTV)
mshexman~a reedsmith.cam                            Mary L. Fullingtan, Esquire
                                                    Wyatt, I"arrant &Combs, I,LP
Email                                               250 West Main Street, Suite 1 G00
(Counsel far Mt1FG Uniozl Bank N.A.)                Lexington, ICY 40507
Szdley Austin LI,P                                  mful lington~wyattfirm.com
Jennifer C Hale, Esquire
S55 West Fifth St 40th Floor,                       Ei~~ail
I..os Angeles, CA 90013                             (Counsel for Entertainment One Films
jhagle@sidley.com                                   Canada Inc. and ce~•tain of its affiliates)
                                                    Daniel J. DeFranceschi, Esquire
Email                                               Michael J. Merchant, esquire
{Counsel for MUFCS IJnion Bank N.A.)                l~z•~tt M. I Iaywood, Esquire
Sidley Austin LLP                                   Richards, Layton &Finger, P.A.
Annie C Wallis, Esquire                             One Rodney Square
One South Dearboxn,                                 920 North King Street
Chicago, IL 60603                                   Wilmington, DE 19801
awallis@sidiey.com                                  defranceschi@rl£eom
                                                    merchant@rlf.com
Email                                               haywood@rif,com
(Counsel to Endgame Releasing Co., LLC
and Endgame Releasing Funding, LLC)                 Email
Daniel A, O'Brien, Esquire                          (Counsel for Snap, Inc.)
Venable I_,LP                                       Edward H. Tillinghast, Esquire
1201 N, Marlc.et Street, Suite 1400                 Michael T. Driscoll, Esquire
Wilmington, DE 19801                                Sheppard Mullin Richter &Hampton LLP
daobrien~venable.com                                30 Rockefeller Plaza
                                                    New York, NY 10112
Email                                               etillinghast@sheppardmul lin.com
(Counsel to Comerica Bank, a Texas                  mdriscoll@sheppardmullin. com
banking association)
Kurt F . Crwynna, Esquix•~                          F,mail
Jason D. Angelo, Esquire                            (Entertainment One Films Canada ine, and
Reed Smith LI,P                                     certain of its affiliates)
1201 N. Market Street, Suite 15Q0                   Lauren Blaiwais
Wilmington, D~ 19$01                                Emily ~Iarris
kgwynne@rcedsmith.ca m                              Entertainment Ana Films Canada Inc.
j an Belo@reedsmith.com                             134 Peter Street, Suite 700
                                                    Toronto, Ontario MSV 2H2
                                                    LBlaiwais@entonegroup.eom
                                                    EHaxris@entonegroup.com



raocs t~r;z3oai~,~ rs~ooiooi
              Case 18-12012-LSS         Doc 1033-1    Filed 10/20/20     Page 8 of 9




                                                     Email
FinaiM                                               {Counsel for American Multi-Cinema, Inc.
(Counsel for All I Sep Partners 201 S L.P)           alca AMC Theal:res)
I-toward J. Weg, Esquire                             Matthew P. Austria, Esquire
Robins Kaplan LLP                                    Austria Legal, LLC
2049 Century Park East, Suits 3400                   1007 North Orange Strest, 4th Floor
Los Angeles, CA 90Q67                                Wilmington, DE 198Q1
hweg@rabinskaplan, corn                              maustria@austriallc.com

Email                                                Email
pwebster@buchalter. com                              (Counsel ~'or American Multi-Cinema, Inc.
(Counsel for Sony Pictures Ez~te~-tainment           aka AMC Theatres).
Tnc.)                                                Michael D. i~ fielding
Pamela K, Webster                                    Husch Blackwell I,LP
~3UCI~ALTER, A ~'ro~essional Carpoxation             4801 Main Street, Suite 1040
1000 Wilshire Boulevard, Suite 1500                  Kansas City, MO 64112
r,os Angeles, CA 90017                               michael.~ elding@huschblacicwell.com

Ertaail                                              Email
(Counsel fog• City National Banl<; Netllix,          (Counsel ~'az• Sous Chef, LLC)
Inc.; Kasima, LLC)                                   Mary I'. Caloway, esquire
Lance N. Jurich, Esquire                             Buchanan Ingersoll & Rooney PC
Loeb &Loeb LLP                                       919 North Market Street, Suite 1500
10100 Santa Monica Boulevard, Suite 2200             Wilmington, DE 19801
I.os Angeles, Cf1 90067                              many.cal oway@bipc.com
ljurich@laeb.com
                                                     Email
Email                                                (Counsel fox Happy Fill Distribution, LLC
(Counsel far City National Bank; Netflix,            and Happy Pill, LLC)
inc.; Kasima, LLC)                                   Jamie L, Edmonson, Esquire
Vadim J, Rubinstein, Esq~,ri~•e                      Daniel A. O'Brien, Esquixe
Loeb &Loeb LLP                                       Venable ELI'
3~5 Parlc Avenue                                     1201 North Market Street, Suite 1400
New Yark, NY 101 SA                                  Wilmington, ~E 19801
vrubinstein@loeb, cam                                daobrien@venable,com

 ;mail                                               Tnxail
(Cauns~l for All I See Paz•tnei•s 2015 1-..P.)       (Counsel for Inte~•ested Party Studiocanal
Matthew G. Sumr~lers                                 S.A.S)
Laurel D, Roglen                                     Kathy A, Jorrie, Esquire
Ballard Spahr LLP                                    Pillsbury Winth~•op Shaw Pittman LLP
919 N, Maz°ket Street, 1 lth Floor                   725 South Figueroa Street, Suite 2800
Wilmington, DE 19801-3034                            Los Angeles, CA 90017-5406
summersm@bal lardspahr, com                          Icatihy.jorrie@pillsburylaw. com
ro~lenl@ballardspahr.com




ROCS 1~G:230817. 1 68700/001
             Case 18-12012-LSS       Doc 1033-1    Filed 10/20/20    Page 9 of 9




Email                                             Email
(Counsel for Spotlight Film, LLC)                 (Counsel for WM Group West Engineers)
Domenic E, Pacitti, Esquire                       Cxistina Medina, esquire
Michael W. Yurkewicz, Esquire                     Collins Collins Muir +Stewart
I~lehr Harrison ~-Iarvey Branzburg LLP            1100 El Centro Street
919 N. Market Street, Suite 1000                  South Pasadena, CA 91030
Wilmington, DE 19$01-3062                         cmedina@ccroslaw.cam
dpacitti@klehr,com;
myurlcewicz@klehr.com                             Email
                                                  (Gavern.ment Entity)
Email                                             Laura L. McCloud, Esquire
(C;ounsel for Spotlight Film, LLC)                Office of the Attorney General
Martin R, Branzburg, Esquire                      Bankruptcy Division
Klehr Harrison Harvey Branzburg T.,LP             PO Box 20207
1835 Market Streit, 14th Floor                    Nashville, TN 37202-Q207
Philadelphia, PA 19103                            AGBankDelaware~~a~tn.Gov
n~branzburg@klehr,com
                                                  EMAiL
Email                                             (Counsel to Faceboalc, Inc,)
(Counsel for Spotlight Film, LI,C)                David M. Serepea, Esq.
Andrew M, Parlan, Esquire                         McMahon Serepea LLP
laatham &Watkins LLP                              255-B Constitution Drive, Suite 1047
88S Third Avenue                                  Menlo Park, CA 94025
New York, NY 10022                                david@msllp@com
Andrew,parlen@lw.com

email
(Counsel far Spotlight Film, LLC)
Jason B, Gott, Esquire
Latham &Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Jason.gott@l~v,cam

EYnail
(Counsel for Iran Mountain Information
Management, I_,LC
.Toseph Carrigan, Esquire
Iron Mountain Information Management,
LLC
nne ~~ ederal Street
Boston, MA 02l 10
banlcruptcy2@,iranmountain,com




DOGS Dti;23U817.1 68700/001                  7
